
	

116 SRES 298 IS: Concurring with the decision to withdraw the United States from the INF Treaty, and for other purposes.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 298
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Lee (for himself, Mr. Cruz, Mr. Wicker, Mr. Cotton, Mr. Blunt, Mr. Johnson, Mr. Barrasso, Mr. Cramer, Mrs. Hyde-Smith, Mr. Graham, Mr. Sullivan, Mr. Tillis, Mr. Rubio, Mr. Braun, Mrs. Blackburn, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Concurring with the decision to withdraw the United States from the INF Treaty, and for other
			 purposes.
	
	
 Whereas, since 2014, the United States Government has found the Russian Federation to be in violation of the limitations in the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, together with the Memorandum of Understanding and Two Protocols, signed at Washington December 8, 1987, and entered into force June 1, 1988 (commonly referred to as the INF Treaty);
 Whereas, per Article XV of the INF Treaty, Each Party shall, in exercising its national sovereignty, have the right to withdraw from this Treaty if it decides that extraordinary events related to the subject matter of this Treaty have jeopardized its supreme interests. It shall give notice of its decision to withdraw to the other Party six months prior to withdrawal from this Treaty.;
 Whereas, on February 2, 2019, the United States notified the Russian Federation of its intent to withdraw from the INF Treaty;
 Whereas the period of six month notice, required by Article XV of the INF Treaty, will close on August 2, 2019; and
 Whereas, during the six month notice period, the Russian Federation made no attempt to return to compliance with the terms of the INF Treaty: Now, therefore, be it
		
	
 That the Senate— (1)in accordance with all powers delegated and implied to Congress, concurs with the decision to withdraw the United States from the INF Treaty; and
 (2)declares that— (A)the United States is freed and exonerated from the stipulations of the INF Treaty; and
 (B)the treaty shall not be regarded as legally obligatory on the Government or citizens of the United States.
				
